Appeal by defendant Abramoff, as limited by his brief, from so much of (1) a judgment of the Supreme Court, Westchester County, entered December 15, 1970, as is in favor of plaintiffs against him, (2) an order of said court dated February 3,1971, as granted only in part his motion to resettle the judgment and (3) a resettled .judgment of said court, entered February 8, 1971, as is in favor of plaintiffs against him; and cross appeal by plaintiffs from the order dated February 3, 1971. Appeal from the judgment entered December 15, 1970 dismissed as academic. That judgment was superseded by the resettled judgment. Order dated February 3, 1971 and resettled judgment entered February 8, 1971 affirmed insofar as appealed from by defendant Abramoff. Cross appeal by plaintiffs dismissed. Plaintiffs have abandoned their appeal. Plaintiffs are awarded one 'bill of costs against defendant Abramoff, to cover all the appeals. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.